TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00670-CV



                                 City of San Antonio, Appellant

                                                  v.

                      Greg Abbott, Attorney General of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-10-000420, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellee Greg Abbott, Attorney General of Texas, has filed a motion to dismiss for

want of subject-matter jurisdiction the City of San Antonio’s appeal from a final district court

judgment signed on June 15, 2010. See Tex. R. App. P. 42.3(a). The Attorney General asserts that

we lack jurisdiction because the City filed its notice of appeal late and also missed the deadline for

filing any motion to extend time to file the notice of appeal. Appellant City of San Antonio has filed

a response conceding that it did not timely perfect its appeal and that we lack jurisdiction. We grant

the Attorney General’s motion and dismiss the appeal.

                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: November 10, 2010